Dismissed and Memorandum Opinion filed May 13, 2004








Dismissed and Memorandum Opinion filed May 13, 2004.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00199-CV
____________
 
JOHN ROBERT
MURPHY, Appellant
 
V.
 
NANCY CARTER
MURPHY, Appellee
 

 
On Appeal from the 309th District
Court 
Harris County,
Texas
Trial Court Cause No.
91-54660
 

 
M E M O R A N D U M  O P I N I O N
This is a restricted appeal from a judgment signed June 18,
2003.  The notice of appeal was filed on
December 18, 2003.  To date, the filing
fee of $125.00 has not been paid.  No record
has been filed in this appeal.  On April
15, 2004, the Court issued an order stating that unless appellant paid the
appellate filing fee of $125.00 within fifteen days of the date of the order,
the appeal would be dismissed.  
The filing fee has not been paid, and appellant has not
responded to the Court=s order of April 15, 2004.




Accordingly, the appeal is ordered dismissed.  See Tex.
R. App. P. 42.3(c).  
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed May 13, 2004.
Panel consists of Chief Justice
Hedges and Justices Frost and Guzman.